DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chih et al. et al. (US 2014/0168014) in view of Han et al. (US 2014/0176392).
Regarding claim 1, Chih et al. teach a semiconductor device (antenna apparatus; Abstract) comprising: a composite plate (1602/1702; Fig. 17, [0074]) comprising a metal pattern (1602, a metal, implied in [0040]; Fig. 17, [0074]) and a dielectric layer (1702; Fig. 17, [0074]); a semiconductor die (304; Fig. 19, [0049]) comprising: a front die side (top side of 304); a contact pad (through via 402 in Fig. 6; [0060]) at the front die side (top side of 304); a back die side (bottom side of 304) coupled to the composite plate (1602/1702; see Fig. 19); and a plurality of lateral die sides (left and right sides of 304) extending between the front die side (top side of 304) and the back die side (bottom side of 304); an insulation layer (502/802; Fig. 7, [0061]) consisting of a single layer (single continuous layer) of an insulating material (can be PBO, Fig. 19, [0055, 0061]), the single layer (502/802) covering the front die side (top side of 304), covering and contacting the lateral die sides (left and right sides of 304), and covering the composite plate (1602/1702; see Fig. 19); a conductive via (904; Figs. 19 and 8, [0062]) extending between a first side of the insulation layer (the top side of 502/802) and the contact pad (402 in Fig. 6); a conductive layer (1204; Figs. 19 and 11, [0065]) on the first side of the insulation layer (the top side of 502/802); and a second dielectric layer (1502; Figs. 19 and 15, [0071]) positioned between the insulation layer (502/802) and the composite plate (1602/1702), such that the insulation layer (502/802) does not contact the composite plate (1602/1702), wherein: the composite plate (1602/1702) comprises: a first area (area of 1602) through which the composite plate (1602/1702) blocks electromagnetic waves (1602 of metal blocks electromagnetic wave; [0040, 0073]); and a second area (area of 1702) through which the composite plate (1602/1702) passes electromagnetic waves entirely through the composite plate 
Chill et al. do not teach a package interconnection structure on the conductive layer and electrically connected to the conductive via.
In the same field of endeavor of semiconductor manufacturing, Han et al. teaches a package interconnection structure (140; Fig. 1, [0059]) on the conductive layer (130 and 120; Fig. 1, [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Chih et al. and Han et al. and to attach solder balls to the conductive layer including the antenna as taught by Han et al. ([0059]), because the interconnection structure of the solder balls can provides direct connection between the antenna pattern and the signal processing integrated circuit to reduce radiation loss as taught by Han et al. ([0070]).
The combination of Chih et al. and Han et al. teach a package interconnection structure (140; Fig. 1, [0059]) electrically connected to the conductive via, because Han et al. teach a package interconnection structure (140; Fig. 1, [0059]) electrically connected to the conductive layer (130 and 120; Fig. 1, [0059]) and Chih et al. teaches that the conductive layer (1204) is electrically connected to the conductive via (904; Figs. 19 and 8, [0062]).
Regarding claim 6, Chih et al. teach the semiconductor device of claim 1, wherein the antenna (1204) is positioned over the second area of the composite plate (area of 1702). 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chih et al. and Han et al. as applied to claim 1 above, and further in view of ITO et al. (US 2013/0033837).
Regarding claim 3, Chih et al. teach wherein the insulation layer (502/802).

In the same field of endeavor of semiconductor manufacturing, ITO et al. teach the insulation layer (32/64; Fig. 7(d), [0212, 0283]) comprises a prepreg material (glass fabric epoxy resin-based materials, a prepreg material; [0118]).
Chih et al. teach all the claimed elements except that Chih et al. are using polybenzoxazole for the material of the encapsulation layer of the die (Fig 19, [0055, 0061]) rather than a prepreg material.
In the same field of endeavor of semiconductor manufacturing, ITO et al. teach a prepreg material for the material of the encapsulation layer of the die (32/64; Fig. 7(d), [0212, 0283, 0118]).  
One of ordinary skill in the art would have recognized that polybenzoxazole and a prepreg material are known equivalents for providing the material of the encapsulation layer of the die within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (polybenzoxazole) for another known equivalent element (a prepreg material) resulting in the predictable result of providing the material of the encapsulation layer of the die (KSR rationales B). 
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chih et al. et al. (US 2014/0168014) in view of Yu et al. (US 2014/0203429).
Regarding claim 7, Chih et al. teach a semiconductor device (antenna apparatus; Abstract) comprising: a composite plate (1602/1702; Fig. 17, [0074]) comprising a metal pattern (1602, a metal, implied in [0040]; Fig. 17, [0074]) and a dielectric layer (1702; Fig. 17, [0074]); a semiconductor die (304; Fig. 19, [0049]) comprising: a front die side (top side of 304); a 
Chih et al. do not teach a bottom dielectric layer surface coplanar with the bottom metal pattern surface.
In the same field of endeavor of semiconductor manufacturing, Yu et al. teach a bottom dielectric layer surface (the bottom horizontal surface of the second bottommost 44 in Fig. 7; [0015]) coplanar with the bottom metal pattern surface (the bottom horizontal surface of the bottommost 42 in Fig. 7; [0032]).
Chih et al. teach all the claimed elements except that Chih et al. are using a single dielectric layer for encapsulating the solder ball and the metal layer in direct contact with the solder ball (Fig. 18; [0074-0076]) rather than a double-layer dielectric layer with a sublayer having a bottom surface coplanar with the bottom surface of the metal layer.
In the same field of endeavor of semiconductor manufacturing, Yu et al. teach using a double-layer dielectric layer (the bottommost and the second bottommost 44s in Fig. 7; [0015]) with a sublayer (the second bottommost 44 in Fig. 7) having a bottom surface coplanar with the 
One of ordinary skill in the art would have recognized that a single dielectric layer and a double-layer dielectric layer with a sublayer having a bottom surface coplanar with the bottom surface of the metal layer are known equivalents for encapsulating the solder ball and the metal layer in direct contact with the solder ball within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (a single dielectric layer) for another known equivalent element (a double-layer dielectric layer with a sublayer having a bottom surface coplanar with the bottom surface of the metal layer) resulting in the predictable result of encapsulating the solder ball and the metal layer in direct contact with the solder ball (KSR rationales B). 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chih et al. et al. (US 2014/0168014) in view of Yew et al. (US 2007/0296065), and further in view of Yu et al. (US 2014/0367160).
Regarding claim 12, Chih et al. teach a semiconductor device (antenna apparatus; Abstract) comprising: a composite plate (1602/1702; Fig. 17, [0074]) comprising: a metal pattern (1602, a metal, implied in [0040]; Fig. 17, [0074]) comprising an electromagnetic shield (1602 of metal blocks electromagnetic wave; [0040, 0073]); a dielectric layer (1702; Fig. 17, [0074]); a first area (area of 1602) through which the metal pattern (1602) of the composite plate (1602/1702) blocks electromagnetic waves (1602 of metal blocks electromagnetic wave; [0040, 0073]) from passing vertically through the composite plate (1602/1702); and a second area (area of 1702) through which the composite plate (1602/1702) passes electromagnetic waves vertically 

In the same field of endeavor of semiconductor manufacturing, Yew et al. teach a lateral side (the rightmost side) of the insulation layer (310; Fig. 3A, [0025]) is coplanar with a lateral side (the rightmost side) of the metal pattern (320; Fig. 3A, [0025]).
Chih et al. teach all the claimed elements except that Chih et al. are using a metal layer with its rightmost side not aligned with the rightmost side of the insulation layer for a bottommost interconnect layer (Fig. 19) rather than a metal layer with its rightmost side aligned with the rightmost side of the insulation layer.
In the same field of endeavor of semiconductor manufacturing, Yew et al. teach using a metal layer (320; Fig. 3A, [0025]) with its rightmost side aligned with the rightmost side of the insulation layer (310; Fig. 3A, [0025]) for a bottommost interconnect layer.  
One of ordinary skill in the art would have recognized that a metal layer with its rightmost side not aligned with the rightmost side of the insulation layer and a metal layer with its rightmost side aligned with the rightmost side of the insulation layer are known equivalents for providing a bottommost interconnect layer within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (a metal layer with its rightmost side not aligned with the rightmost side of the insulation layer) for another known equivalent element (a metal layer with its rightmost side aligned with the rightmost side of the insulation layer) resulting in the predictable result of providing a bottommost interconnect layer (KSR rationales B). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Chih et al., Yew et al. and Yu et al. and to have metal patterns directly under the device die as taught by Yu et al. (see Fig. 30 upside down), because extra connections can be placed under the device die as taught by Yu et al. (see Fig. 12 upside down, [0056-0057]). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chih et al. et al. (US 2014/0168014) in view of Yew et al. (US 2007/0296065), and further in view of Yu et al. (US 2014/0203429).
Regarding claim 13, Chih et al. teach a semiconductor device (antenna apparatus; Abstract) comprising: a composite plate (1602/1702; Fig. 17, [0074]) comprising: a metal pattern (1602, a metal, implied in [0040]; Fig. 17, [0074]) comprising an electromagnetic shield (1602 of metal blocks electromagnetic wave; [0040, 0073]); a dielectric layer (1702; Fig. 17, [0074]); a first area (area of 1602) through which the metal pattern (1602) of the composite plate (1602/1702) blocks electromagnetic waves (1602 of metal blocks electromagnetic wave; [0040, 0073]) from passing vertically through the composite plate (1602/1702); and a second area (area of 1702) through which the composite plate (1602/1702) passes electromagnetic waves vertically entirely through the composite plate (1602/1702; 1702 of dielectric materials passes electromagnetic wave; [0074]); a semiconductor die (304; Fig. 19, [0049]) coupled to the composite plate (1602/1702) and comprising: a first die side (top side of 304); a contact pad 
Chih et al. do not teach a lateral side of the insulation layer is coplanar with a lateral side of the metal pattern, a bottom dielectric layer surface coplanar with the bottom metal pattern surface.
In the same field of endeavor of semiconductor manufacturing, Yew et al. teach a lateral side (the rightmost side) of the insulation layer (310; Fig. 3A, [0025]) is coplanar with a lateral side (the rightmost side) of the metal pattern (320; Fig. 3A, [0025]).
Chih et al. teach all the claimed elements except that Chih et al. are using a metal layer with its rightmost side not aligned with the rightmost side of the insulation layer for a bottommost interconnect layer (Fig. 19) rather than a metal layer with its rightmost side aligned with the rightmost side of the insulation layer.
In the same field of endeavor of semiconductor manufacturing, Yew et al. teach using a metal layer (320; Fig. 3A, [0025]) with its rightmost side aligned with the rightmost side of the insulation layer (310; Fig. 3A, [0025]) for a bottommost interconnect layer.  
One of ordinary skill in the art would have recognized that a metal layer with its rightmost side not aligned with the rightmost side of the insulation layer and a metal layer with 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (a metal layer with its rightmost side not aligned with the rightmost side of the insulation layer) for another known equivalent element (a metal layer with its rightmost side aligned with the rightmost side of the insulation layer) resulting in the predictable result of providing a bottommost interconnect layer (KSR rationales B). 
In the same field of endeavor of semiconductor manufacturing, Yu et al. teach a bottom dielectric layer surface (the bottom horizontal surface of the second bottommost 44 in Fig. 7; [0015]) coplanar with the bottom metal pattern surface (the bottom horizontal surface of the bottommost 42 in Fig. 7; [0032]).
Chih et al. teach all the claimed elements except that Chih et al. are using a single dielectric layer for encapsulating the solder ball and the metal layer in direct contact with the solder ball (Fig. 18; [0074-0076]) rather than a double-layer dielectric layer with a sublayer having a bottom surface coplanar with the bottom surface of the metal layer.
In the same field of endeavor of semiconductor manufacturing, Yu et al. teach using a double-layer dielectric layer (the bottommost and the second bottommost 44s in Fig. 7; [0015]) with a sublayer (the second bottommost 44 in Fig. 7) having a bottom surface coplanar with the bottom surface of the metal layer (the bottommost 42 in Fig. 7; [0032]) for encapsulating the solder ball (46; Figs. 7 and 5, [0016]) and the metal layer (the bottommost 42 in Fig. 7) in direct contact with the solder ball (46; Figs. 7 and 5, [0016]).  
One of ordinary skill in the art would have recognized that a single dielectric layer and a double-layer dielectric layer with a sublayer having a bottom surface coplanar with the bottom 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (a single dielectric layer) for another known equivalent element (a double-layer dielectric layer with a sublayer having a bottom surface coplanar with the bottom surface of the metal layer) resulting in the predictable result of encapsulating the solder ball and the metal layer in direct contact with the solder ball (KSR rationales B). 

Response to Arguments
Applicant's amendments and perfecting of foreign priority of KR 10-2015-0007776 overcome the rejections to claims 1, 3, 6-8, 10 and 12-14 under 35 U.S.C. 103.  The rejections to claims 1, 3, 6-8, 10 and 12-14 under 35 U.S.C. 103 have been withdrawn.  New rejections were established according to newly discovered prior arts.  Please see the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        4/2/2021